            Case 1:20-cv-06305-CM Document 5 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EUGENE THOMAS,

                                  Plaintiff,

                      -against-                                  20-CV-6305 (CM)

                                                                CIVIL JUDGMENT
 DEUTSCHE BANK NATIONAL TRUST
 COMPANY,

                                  Defendant.

         Pursuant to the order issued August 19, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under case number 20-CV-6024. The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be taken in good

faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:     August 19, 2020
            New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
